Title: To Thomas Jefferson from Louis Valentin, 28 December 1803
From: Valentin, Louis
To: Jefferson, Thomas


               
                  Sir
                     
                  Nancy, December 28th. 1803.
               
               I have the honour to send you, herewith, a copy of my treatise on the yellow fever. this Work is the first that had been published ex professo in our language, and agreeably to the desires of our first School of Physick, as you Will See it in the advertisement. Seven months ago, I had already trusted to an agent of the french government, another Work of mine the title of Which is: Résultats de l’inoculation de la Vaccine &c. With Some experiments on sundry domestic animals. 
               
               I Shall be Very happy if you have the goodness to accept of them. Such a favor Will add exceedingly to their Weak Worth. for the materials I gathered and the practice I acquired in the treatment of the yellow fever, I am, in a great measure, indebted to my residence for five years in your Country. it is the Sincerest Wish of my heart, that Scourge might relinquish it entirely 
               I remain, Sir, With the highest consideration and most profound respect
               of your excellency the most humble and obedient Servant
               
                  Louis Valentin
                  M.D. at Nancy
               
            